Citation Nr: 0635172	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-25 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Whether R.C. may be recognized as a helpless child of the 
veteran.


(The issues of entitlement to service connection for vision 
impairment, thrombocytosis, a lumbar condition to include 
arthritis, a cervical spine disorder, degenerative joint 
disease of the right hip and right knee, a left hip and left 
knee disorder, residuals of a head injury and for bilateral 
numbness and tingling in the hands and fingers are the 
subjects of a separate appellate decision.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to May 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by which the 
RO, inter aliao denied recognition of permanent incapacity of 
the veteran's son.  A notice of disagreement (NOD) was 
received in December 2002, and a statement of the case (SOC) 
was issued in July 2003.  In September 2003, the veteran 
perfected his appeal on the matter involving permanent 
incapacity of his son.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The evidence does not demonstrate that the veteran's 
child, R.C., was permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.


CONCLUSION OF LAW

The criteria for recognition of the veteran's son, R.C., as 
helpless child of the veteran, are not met.  38 U.S.C.A. §§ 
101(4), 1542, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.57, 3.102, 3.159, 3.210, 3.315, 3.356 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for recognition 
of R.C. as a helpless child of the veteran has been 
accomplished.

In February and September 2002 pre-rating letters, the RO 
advised the appellant and his representative of VA's 
responsibilities to notify and assist the appellant in his 
claim, and what was required to prove the claim; the RO 
explained the information and/or evidence required from him.  
The RO, in correspondence dated in September 2002, requested 
more detailed information as to the onset and prognosis of 
the son's disability, employment information or in the 
alternative statements from two (2) disinterested persons who 
knew of the child's condition at age 18 and thereafter.  
Medical records were also requested and assistance was 
offered in obtaining such records.  

Through pre-rating notice letters of February and September 
2002, the October 2002 rating decision, a July 2003 SOC 
together with an October 2003 SSOC, the RO notified the 
veteran and his representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The veteran has been informed as to the information and/or 
evidence required from him, including medical evidence 
showing a current disability and his son's disability prior 
to age 18.  The September 2002 notice letter explained that 
VA would obtain private and VA medical records on his behalf, 
as well as any additional information or evidence that the 
veteran wanted the VA to obtain on his behalf.  

The Board also finds that RO's February and September 2002 
pre-rating notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
the February 2002 notice letter, the RO requested that the 
appellant identify any medical providers from whom he wanted 
the RO to obtain and consider evidence; this request was 
reiterated in the September 2002 letter.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case. With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted and identified evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the appellant has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); cf. 38 C.F.R. § 20. 1102 
(2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In the matter now before the Board, the documents 
meeting the VCAA's notice requirements were provided to the 
appellant before the October 2002 rating action on appeal.  
Hence, Pelegrini's timing of notice requirement has been met

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim ( appellant 
status, existence of a disability, connection between the 
appellant's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the RO has not provided any notice regarding 
the effective date.  However, on these facts, such omission 
is harmless.  See ATD Corp., 159 F.3d  at 549 cf. 38 C.F.R. 
§ 20. 1102.
as the Board's decision herein denies the appellant's claim 
for recognition of R.C. as a helpless child, no effective 
date is being assigned; accordingly, there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim; as a result of 
these efforts, service medical records and VA medical records 
have been associated with the record.  The appellant also has 
submitted private medical records in his possession.  After 
receiving no response to requests for additional records from 
identified private sources, the RO appropriately enlisted the 
appellant's assistance in procuring those records; however, 
additional efforts to obtain private  medical records have 
been unsuccessful, as those records have been purged.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any existing pertinent records, in addition to those noted 
above, that need to be obtained.  The record also presents no 
basis for further developing the record to create an 
additional evidence to be considered in connection with the 
claim.

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  

II.  Analysis

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  
Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of his 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted.  See Dobson v. Brown, 4 Vet. App. 443 
(1993).

A psychologist provided a medical summary, dated May 9, 2002, 
concerning the veteran's son, R.C.  He indicated that the son 
had been hospitalized in 1998 for major depression, after 
having been an outpatient during 1996 and 1997.  The 
clinician reported that the son was unable to work and had no 
viable means of support other than his mother.  As of 2001, 
the son's mother was maintaining an apartment for him and was 
his sole financial support.  In correspondence dated May 
2002, the veteran's representative indicated that the 
veteran's son was 29 years of age.  

As noted above, in September 2002, the RO requested more 
detailed information as to the onset and prognosis of the 
son's disability, employment information or in the 
alternative statements from two (2) disinterested persons who 
knew of the child's condition at age 18 and thereafter.  
Medical records were also requested and assistance was 
offered in obtaining such records.  

The only additional supportive evidence submitted was a brief 
statement from the veteran's ex-spouse, the mother of R.C., 
who claimed that her son was never able to support himself.

The Board observes that the record demonstrates that that the 
veteran's son was 29 years old in May 2002.  The claims file 
contains the veteran's 1993 mental health record but does not 
list any children with any mental disorders.  In January 
1997, (when the son was 24 years old) the veteran submitted 
an original claim for benefits but did not list any children 
as seriously disabled.  In April 1997, the veteran listed a 
son diagnosed with depression on a Connecticut Healthcare 
System Demographic Report.  None of the foregoing has been 
disputed.

Construing the evidence in a light most favorable to the 
claim, without conceding the matter, R.C. is currently 
disabled and dependent.  Nevertheless, the evidence of record 
does not show that he was permanently incapable of self-
support by reason of mental or physical defect when he 
attained age 18, in 1992.  There is no evidence that 
depression was diagnosed before R.C. became 18, and no 
impartial evidence supporting a finding that he was 
permanently incapable of self-support by reason of mental or 
physical defect prior to attaining age 18.  

The Board has considered the assertions advanced by the 
veteran and the son's mother in connection with the current 
claim.  However, as laypersons without the appropriate 
medical training and expertise, they simply are not competent 
to provide probative (persuasive) evidence on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge). 

The Board observes that the RO additionally listed a detailed 
explanation on the October 30, 2002 rating action, from which 
the appeal was taken, as to why the evidence of record was 
inadequate to support the claim.  The veteran has been 
afforded ample opportunity to provider the evidence necessary 
to support the claim.  However, the facts also do not 
establish that R.C. is a helpless child of the veteran (i.e., 
on who was and remains permanently incapable of self-support 
by reason of mental or physical defect since the date of 
attaining the age of 18 years).  See 38 U.S.C.A. § 101(4)(A) 
(West 2002); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356 (2005).  

Accordingly, the claim must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as competent, probative evidence does not 
support the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for recognition of RO as a helpless child of the 
veteran is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


